 442314 NLRB No. 77DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the hearing officer's finding that, under settled Boardlaw cited by him, the granting of a benefit during the critical period
is considered objectionable unless the employer comes forward withan explanation for the timing of its action, we do not rely on his
use of the term ``presumption.'' See Shore & Ocean Services, 307NLRB 1051 (1992), and Springfield Jewish Nursing Home, 292NLRB 1266 fn. 3 (1989) .2In the absence of exceptions, we adopt, pro forma, the hearingofficer's recommendations that the challenge to the ballot of Glen
Cox be sustained and the challenges to the ballots of Victor Manwill
and Robert Goad and Objection Nos. 2 and 3 be overruled.We deny as lacking in merit the Employer's motion to reopen thehearing to introduce its general manager's two affidavits provided to
the Regional Director and a third affidavit taken by a Board agent,
all in connection with the Region's investigation of the case, and to
permit further examination with respect to the Employer's reasons
for granting a wage increase to employee Coombs. The hearing offi-
cer initially denied this motion finding that the evidence sought to
be introduced was not newly discovered or previously unavailable.
We agree. We additionally note that the affidavits are not part of
the formal record in this proceeding. See Sec. 102.69(g)(1)(i) of the
Board's Rules and Regulations. We further note that the Employer's
general manager was called by the Employer and testified at the
hearing but was not questioned with respect to Coombs' wage in-
crease. Finally, in these circumstances, we reject the Employer's
contention that the evidence it now seeks to adduce should have
been taken at the hearing and is therefore a basis for reopening the
record pursuant to Sec. 102.65(e)(1) of the Board's Rules.Delta Diversified Enterprises, Inc. and InternationalBrotherhood of Electrical Workers, Local
Union 357, AFL±CIO, Petitioner. Case 28±RC±5161July 19, 1994DECISION AND DIRECTION OF SECONDELECTIONBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENThe National Labor Relations Board, by a three-member panel, has considered objections and chal-
lenges in an election held on October 22, 1993, and
the hearing officer's report recommending disposition
of them. The tally of ballots shows 6 for and 8 against
the Petitioner with 3 challenged ballots, a sufficient
number to affect the results of the election.The Board has reviewed the record in light of theexceptions and brief, and has adopted the hearing offi-
cer's findings1and recommendations.2[Direction of Second Election omitted from publica-tion.]